 



EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
by and between
ODYSSEY HEALTHCARE, INC.
and
WOODRIN GROSSMAN
dated effective as of
January 16, 2006
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
1.
  Certain Definitions     1  
 
           
2.
  Term of Employment; Non-Renewal of Term     5  
 
           
3.
  Terms of Employment     5  
 
  (a) Position and Duties     5  
 
  (b) Compensation     6  
 
           
4.
  Termination of Employment     7  
 
  (a) Death     7  
 
  (b) Disability     8  
 
  (c) Cause     8  
 
  (d) Resignation by Employee     8  
 
  (e) Agreement Not to Terminate     8  
 
           
5.
  Compensation Upon Termination Prior to a Change in Control of the Company and
After the Second Anniversary of such Change in Control     8  
 
  (a) Death or Disability     8  
 
  (b) For Cause; Resignation by Employee Without Good Reason; Non-Renewal
Election by Employee     9  
 
  (c) Without Cause; Resignation by Employee for Good Reason; Non-Renewal
Election by the Company     9  
 
           
6.
  Compensation Upon Employment Termination Occurring On or Within Two Years
After a Change in Control of the Company     11  
 
  (a) Compensation Upon Termination     11  
 
           
7.
  Other Provisions Relating to Termination     13  
 
  (a) Notice of Termination     13  
 
  (b) Date of Termination     13  
 
  (c) Good Reason     13  
 
  (d) Cause     14  
 
  (e) Full Settlement; Mitigation     14  
 
  (f) Release and Other Agreements     14  
 
           
8.
  Disclosure of, Access to and Entrustment of Confidential Information, Business
Opportunities and Business Goodwill     15  
 
           
9.
  Confidential Information; Ownership of Property     15  
 
  (a) Obligations to Maintain Confidentiality     15  
 
  (b) Ownership of Work Product     17  
 
           
10.
  Non-Competition; Non-Solicitation; Non-Disparagement     17  
 
           
11.
  Successors; Binding Agreement     19  
 
           
12.
  Effect of Agreement on Plans and Agreements Governing Awards     20  
 
           
13.
  Miscellaneous     20  
 
  (a) Construction     20  

i



--------------------------------------------------------------------------------



 



                      Page
 
  (b) Notices     20  
 
  (c) Severability     21  
 
  (d) Withholding     21  
 
  (e) No Waiver     21  
 
  (f) Equitable and Other Relief     21  
 
  (g) Entire Agreement     21  
 
  (h) Arbitration     22  
 
  (i) Attorney Fees     22  
 
  (j) Survival     22  
 
  (k) Governing Law     22  
 
  (l) Amendments     22  
 
  (m) Employee Acknowledgement     22  
 
  (n) Counterparts     23  

ii



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
effective as of January 16, 2006 (the “Effective Date”), by and between Odyssey
HealthCare, Inc., a Delaware corporation (the “Company”), and Woodrin Grossman
(“Employee”).
RECITALS:
     A. The Company is a national provider of hospice services and desires to
employ Employee as the Senior Vice President – Strategy and Development of the
Company.
     B. The Company considers the establishment and maintenance of a sound and
vital management group to be essential to protecting and enhancing its best
interests and the best interests of its stockholders.
     C. In order to induce Employee to accept employment by the Company as an
officer of the Company and its Subsidiaries (as defined in Section 1(o) below),
the Company is willing to agree to provide certain severance benefits to
Employee in the event that Employee’s employment is terminated or changed under
the circumstances described in this Agreement.
     D. Employee is desirous of committing himself to serve the Company and its
Subsidiaries on the terms herein provided.
AGREEMENTS:
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements contained herein, and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:
1. Certain Definitions. As used in this Agreement, the following terms have the
meanings set forth below:
          (a) “Acquiring Person” means any Person or group of related Persons
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) other
than (i) Employee or any Employee Affiliate, or (ii) the Company, any of the
Company’s Subsidiaries, any employee benefit plan of the Company or of a
Subsidiary of the Company or of a corporation owned directly or indirectly by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or of a Subsidiary of
the Company or of a corporation owned directly or indirectly by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company.
          (b) “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly controls, is controlled by, or is under common
control with the Person in question. As used in this definition of “Affiliate,”
the term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of Voting Securities, by contract, or otherwise.

1



--------------------------------------------------------------------------------



 



          (c) “Board” means the Board of Directors of the Company and any
committee thereof.
          (d) “Cause” means Employee’s
          (i) continued failure to substantially perform Employee’s material
obligations and duties under Section 3(a) (other than as a result of physical or
mental incapacity), as reasonably determined by the Board, and which is not
remedied within 30 days after receipt of written notice from the Company
specifically identifying the manner in which the Company believes that Employee
has not substantially performed Employee’s material obligations and duties under
Section 3(a);
          (ii) commission of an act of fraud, embezzlement, misappropriation,
willful misconduct, bad faith, dishonesty, breach of trust, or breach of
fiduciary duty against the Company;
          (iii) material breach of Sections 8, 9 or 10;
          (iv) conviction, plea of no contest or nolo contendere, deferred
adjudication or unadjudicated probation for any felony or any crime involving
moral turpitude;
          (v) failure to carry out, or comply with, in any material respect, any
lawful directive of the Board or the Reporting Officer (as defined in
Section 3(a))consistent with the terms of this Agreement, which is not remedied
within 30 days after receipt of written notice from the Company specifying such
failure;
          (vi) violation of the Company’s substance abuse policy; or
          (vii) suspension or termination of Employee from participation in the
Medicare or Medicaid programs.
     (e) “Change in Control” means the occurrence of any of the following
events:
          (i) any of the events described in clauses (ii), (iii) and (iv) of the
definition of “Change in Control” in the Odyssey HealthCare, Inc. 2001
Equity-Based Compensation Plan as in effect on the date of this Agreement; or
          (ii) any Acquiring Person is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing fifty percent or more of the combined
voting power of the then outstanding Voting Securities of the Company.
          (f) “Competing Business” means a business that competes in any
material respect with the business engaged in by the Company or any of its
Subsidiaries, (A) at the time in question in respect of the Term of
Non-Competition (as defined in Section 1(p)) occurring prior to the Date of
Termination and (B) as of the Date of Termination (as defined in Section 7(b))
in respect of the Term of Non-Competition occurring on and after the Date of
Termination.

2



--------------------------------------------------------------------------------



 



          (g) “Competing Services” means services that, if provided to a
business other than a Competing Business, would constitute the conduct of a
Competing Business.
          (h) “Disability” means Employee’s inability to perform, with or
without reasonable accommodations, the essential functions of Employee’s
position hereunder for a period of 180 consecutive days due to mental or
physical incapacity, as determined by mutual agreement of a physician selected
by the Company or its insurers and a physician selected by Employee; provided,
however, that if the opinion of the Company’s physician and Employee’s physician
conflict, the Company’s physician and Employee’s physician shall together agree
upon a third physician, whose opinion shall be binding. The foregoing definition
of “Disability” is not intended to and shall not affect the definition of
“disability” or any similar term in any insurance policy the Company or any of
its Subsidiaries may provide.
          (i) “Employee Affiliate” means any Person directly or indirectly
controlled by Employee. For purposes of this Agreement, a Person shall be
presumed to be controlled by Employee if (i) Employee is a general partner of
such Person (including any partnership in which Employee is a general partner or
any trust in which Employee is a trustee or beneficiary), (ii) Employee directly
or indirectly beneficially owns 10% or more of the outstanding Voting Securities
of such Person or (iii) such Person is controlled by any Person contemplated in
clauses (i) or (ii) of this definition.
          (j) “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
          (k) “Geographic Area” means each city (including the 50-mile radius
surrounding such city) in which the Company or any of its Subsidiaries has a
facility that engages in its respective business or any line of its business
(A) at the time in question in respect of the Term of Non-Competition occurring
prior to the Date of Termination and (B) as of the Date of Termination in
respect of the Term of Non-Competition occurring on and after the Date of
Termination.
          (l) “Good Reason” means, subject to the terms and provisions of this
Agreement (including Sections 1(d) and 4(b)), the occurrence of one or more of
the following events:
          (i) any removal of Employee from the offices of Senior Vice President
– Strategy and Development of the Company; provided, however, that Good Reason
may not be asserted by Employee under this clause (i) after a Non-Renewal Notice
has been given by either the Company or Employee;
          (ii) any termination or material reduction of a material benefit under
any Investment Plan or Welfare Plan in which Employee participates unless
(A) there is substituted a comparable benefit that is economically substantially
equivalent to the terminated or reduced benefit prior to such termination or
reduction or (B) benefits under such Investment Plan or Welfare Plan are
terminated or reduced with respect to all employees previously granted benefits
thereunder;
          (iii) any reduction in Employee’s Annual Base Salary;

3



--------------------------------------------------------------------------------



 



          (iv) any failure by the Company to comply with any of the provisions
of Section 3(b), which failure is not contemplated previously within this
definition;
          (v) any failure by the Company to comply with Section 11(c);
          (vi) the relocation or transfer of Employee’s principal office to a
location more than 50 miles from Employee’s work address as of the Effective
Date in the city of Dallas, Texas, without Employee’s consent;
          (vii) a change in Employee’s reporting relationship described in
Section 3(a) which results in Employee reporting to an officer of the Company
other than the Chief Executive Officer of the Company; or
          (viii) without limiting the generality of the foregoing, any material
breach by the Company or any of its Subsidiaries or other Affiliates of (A) this
Agreement or (B) any other agreement between Employee and the Company or any
such Subsidiary or other Affiliate,
excluding, in the case of clauses (i) through (viii), any isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by
Employee.
          (m) “Person” means any individual, partnership, limited liability
partnership, joint venture, corporation, limited liability company, trust,
association, or other entity or organization.
          (n) “Pro Rata Bonus” means the amount equal to the product of (i) the
amount of the Annual Bonus (as defined in Section 3(b)(ii)), if any, to which
Employee would have been entitled for the calendar year in which Employee’s Date
of Termination occurs if Employee’s employment were not terminated during such
calendar year, multiplied by (ii) a fraction, the numerator of which is the
number of days that have elapsed since the beginning of such calendar year
through (but not including) Employee’s Date of Termination, and the denominator
of which is the total number of days in such calendar year. The amount, if any,
of the Annual Bonus to which Employee would have been entitled for the calendar
year in which the Date of Termination occurs shall be determined by the Board in
its sole good faith discretion; provided, however, that during the period on or
within two years after a Change in Control, for purposes of determining the
amount of the Pro Rata Bonus, Employee shall be deemed to have been entitled to
an Annual Bonus of not less than the amount of the last Annual Bonus awarded to
Employee prior to such Change in Control, and provided further however that any
determination by the Board as to satisfaction of a performance standard shall be
made in the same manner as such determination is made for the other executive
officers of the Company.
          (o) “Subsidiary” means, with respect to any Person, any corporation or
other entity of which a majority of the voting power of the voting equity
securities or equity interest is owned, directly or indirectly, by that Person.
          (p) “Term of Non-Competition” means the period of time beginning on
the Effective Date and continuing until 5:00 p.m., Dallas, Texas time, on the
first anniversary of the Date of Termination.

4



--------------------------------------------------------------------------------



 



           (q) “Voting Securities” means any securities that vote generally in
the election of directors, in the admission of general partners, or in the
selection of any other similar governing body.
          (r) “without Cause” means a termination by the Company of Employee’s
employment during the Term at the Company’s sole discretion for any reason other
than a termination based upon Cause, death or Disability; provided that,
“without Cause” does not include termination of this Agreement and Employee’s
employment pursuant to Section 2.
2. Term of Employment; Non-Renewal of Term. Subject to the terms and provisions
of this Agreement, the Company hereby agrees to employ Employee, and Employee
hereby agrees to be employed by the Company, for the period (the “Term”)
commencing on the Effective Date and, unless Employee’s employment hereunder is
sooner terminated in accordance with the terms hereof, expiring at 5:00 p.m.,
Dallas Texas time, on January 15, 2009; provided, however, that commencing on
January 15, 2009 (the Employment Expiration Date”), and on each January 15th
occurring thereafter, the Term shall automatically (without any action by either
party) be extended for one additional year unless, at least 90 days prior to the
expiration of the Term, the Company or Employee shall have given written notice
(a “Non-Renewal Notice”) that it or Employee, as applicable, does not wish to
extend this Agreement (a “Non-Renewal”). Either party may elect not to renew
this Agreement. The term “Term,” as utilized in this Agreement, shall refer to
the Term as so automatically extended. The Term shall expire as a result of any
Non-Renewal at 5:00 p.m., Dallas, Texas time, on the January 15th of the
extension period during which a Non-Renewal Notice is given, and Employee’s
employment shall terminate at the expiration of the Term.
3. Terms of Employment.
     (a) Position and Duties.
          (i) During the Term, Employee shall serve as Senior Vice President –
Strategy and Development of the Company. In so doing, Employee shall have such
powers and duties (including holding officer positions with one or more
Subsidiaries of the Company) as may be assigned from time to time by the Board,
so long as such powers and duties are reasonable and customary for senior vice
presidents – Strategy and Development of an enterprise comparable to the
Company. Employee shall report to the Chief Executive Officer of the Company
(the “Reporting Officer”).
          (ii) During the Term, and excluding any periods of vacation and sick
leave to which Employee is entitled, Employee agrees to devote all of Employee’s
business time to the business and affairs of the Company and, to the extent
necessary to discharge the responsibilities assigned to Employee hereunder, to
(a) use Employee’s best efforts to perform diligently, faithfully, effectively
and efficiently such responsibilities, (b) use Employee’s best efforts to
promote the interests of the Company; (c) use Employee’s reasonable best efforts
to maintain Employer’s status as a participating provider under the Medicare and
Medicaid programs; and (d) perform such other duties appropriate for Employee’s
position as the Board or the Reporting Officer may from time to time reasonably
direct.

5



--------------------------------------------------------------------------------



 



           (iii) Employee shall not engage, directly or indirectly, in any other
business, investment, or activity that interferes with the performance of
Employee’s duties under this Agreement, is contrary to the interests of the
Company or requires any portion of Employee’s business time; provided, however,
that during the Term, it shall not be a violation of this Agreement for Employee
to (1) serve on the board of directors (or similar governing body) of one or
more other companies that do not engage in a Competing Business if the Board has
provided prior approval (which shall not be unreasonably withheld) for such
service, (2) serve on corporate, civic, charitable or industry sector
association boards or committees, (3) deliver lectures or fulfill speaking
engagements and (4) manage personal investments, so long as such activities do
not materially interfere with the performance of Employee’s responsibilities as
an employee of the Company in accordance with this Agreement. Company hereby
acknowledges and approves that Employee currently serves on the board of
directors of Kinetic Concepts, Inc. Notwithstanding the provisions of this
Sections 3(a)(ii) and (iii), Employee may continue to fulfill his obligations as
a consultant to Advanced Homecare Management, Inc., provided such obligations do
not (A) interfere with the performance of Employee’s responsibilities as an
Employee of the Company in accordance with this Agreement and (B) violate
Employee’s covenants and obligations under this Agreement, including Sections 8,
9 and 10.
     (b) Compensation.
          (i) Annual Base Salary. During the Term, Employee shall receive an
annual base salary (“Annual Base Salary”), which shall be paid bi-weekly in
accordance with the customary payroll practices for executive officers of the
Company, in an amount at least equal to $308,227.50 per year. At least annually
(by no later than January 31 of each year) during the Term, the Board shall
review the Annual Base Salary of Employee and may increase (but not decrease)
the Annual Base Salary by such amount as the Board shall deem appropriate. The
term “Annual Base Salary” as used in this Agreement shall refer to the Annual
Base Salary as it may be so increased.
          (ii) Annual Bonus. During the Term, Employee shall be eligible to
receive, in addition to the Annual Base Salary, an annual bonus in an amount not
less than 70% of the Annual Base Salary (each, an “Annual Bonus”), subject to
achieving the performance goals established by the Board as described below.
Annually (by no later than March 15 of each calendar year during the Term), the
Board shall determine the amount (or amount range) of the Annual Bonus that
Employee shall be eligible to receive for the calendar year and the performance
goals that must be achieved for Employee to become entitled to receive the
Annual Bonus for such calendar year. For each calendar year (or partial calendar
year) during the Term, the Board shall determine in its sole good faith
discretion whether the performance goals established for Employee for such
calendar year have been achieved, such determination to be made by no later than
the date on which the Company publicly announces its earnings for such calendar
year in a press release in the immediately following calendar year. Subject to
the terms hereof, any Annual Bonus that Employee becomes entitled to receive
shall be payable to Employee within fifteen days after such determination by the
Board.
          (iii) Stock Options. On the Effective Date, the Company shall grant
Employee an option to purchase an aggregate of 250,000 shares of the Company’s
common stock, which grant shall be subject to the terms and provisions of the
Odyssey HealthCare, Inc. 2001 Equity-

6



--------------------------------------------------------------------------------



 




Based Compensation Plan Management Stock Option Agreement, dated October 11,
2005, attached hereto as Exhibit A and the Odyssey HealthCare, Inc. 2001
Equity-Based Compensation Plan dated as of November 5, 2001, as amended by that
certain First Amendment to the Odyssey HealthCare, Inc. 2001 Equity-Based
Compensation Plan dated as of May 5, 2005 and by that certain Second Amendment
to the Odyssey HealthCare, Inc. 2001 Equity-Based Compensation Plan dated as of
May 5, 2005.
          (iv) Incentive, Savings, Stock Option and Retirement Plans. During the
Term, Employee shall be entitled to participate in all incentive, savings, stock
option, equity-based, profit sharing and retirement plans, practices, policies
and programs applicable generally to other executive officers of the Company
(“Investment Plans”), subject to all of the terms and conditions of such
Investment Plans.
          (v) Welfare Benefit Plans. During the Term, Employee and/or Employee’s
family, as the case may be, shall be eligible for participation in and shall
receive all benefits under the welfare benefit plans, practices, policies and
programs (“Welfare Plans”) provided by the Company (including, without
limitation, medical, prescription, dental, short-term and long-term disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs) to the extent applicable generally to
other executives of the Company, subject to all of the terms and conditions of
such Welfare Plans.
          (vi) Perquisites. During the Term, Employee shall be entitled to
receive (in addition to the benefits described above) such perquisites and
fringe benefits appertaining to Employee’s position in accordance with any
policies, practices, and procedures established by the Board. In addition to the
forgoing, Employee shall be entitled to receive a health club dues allowance of
not more than $100.00 per month, as determined by the Board.
          (vii) Expenses. During the Term, Employee shall be entitled to receive
prompt reimbursement for all reasonable business-related expenses incurred by
Employee in the performance of Employee’s duties in accordance with the
Company’s policies, practices and procedures.
          (viii) Vacation and Holidays. During the Term, Employee shall be
entitled to paid vacation, in accordance with the plans, policies, programs and
practices of the Company for its executive officers. In addition, Employee shall
be entitled to sick leave and paid holidays, in accordance with the plans,
policies, programs and practices of the Company for its executive officers.
          (ix) Proration. Any payments or benefits payable to Employee hereunder
in respect of any calendar year during which Employee is employed by the Company
for less than the entire year, unless otherwise provided in the applicable plan
or arrangement, shall be prorated in accordance with the number of days in such
calendar year during which Employee is so employed.
4. Termination of Employment.
     (a) Death. Employee’s employment hereunder shall terminate automatically
upon Employee’s death during the Term.

7



--------------------------------------------------------------------------------



 



     (b) Disability. If the Disability of Employee has occurred during the Term,
the Company may give to Employee a written Notice of Termination (as defined in
Section 7(a)) in accordance with Section 7(a) of its intention to terminate
Employee’s employment hereunder. In such event, Employee’s employment shall
terminate effective on the 30th day after receipt of such notice by Employee
(the “Disability Effective Date”); provided that, within 30 days after receipt
of the Notice of Termination, Employee shall not have returned to perform, with
or without reasonable accommodations, the essential functions of Employee’s
position on a full-time basis. During any period of Employee’s Disability, the
Company may assign Employee’s duties to any other Employee of the Company or may
engage or hire a third party to perform such duties and any such action shall
not be deemed “Good Reason” for Employee to terminate this Agreement pursuant to
Section 4(d)(i) so long as Employee continues to receive the compensation and
benefits under Section 3 during such period.
     (c) Cause. Subject to Section 7(d), the Company may terminate Employee’s
employment at any time during the Term for Cause or without Cause.
     (d) Resignation by Employee. At Employee’s option, Employee may terminate
Employee’s employment hereunder (i) subject to Section 7(c), for Good Reason or
(ii) without Good Reason.
     (e) Agreement Not to Terminate. Notwithstanding any provision to the
contrary contained in this Agreement, the Company agrees that it shall not have
the right to terminate Employee’s employment, other than for Cause, for a period
of time commencing on the Effective Date and ending at 5:00 p.m., Dallas, Texas
time, on the 180th day following the Effective Date.
5. Compensation Upon Termination Prior to a Change in Control of the Company and
After the Second Anniversary of such Change in Control. Prior to the occurrence
of a Change in Control of the Company and after the second anniversary of such
Change in Control of the Company, conditioned on the execution and delivery of a
Release (as defined in Section 7(f)) signed by Employee or Employee’s legal
representative pursuant to Section 7(f), Employee shall be entitled to the
following compensation from the Company upon the termination of Employee’s
employment during the Term, which shall be in lieu of any other severance pay or
employment benefits to which Employee might otherwise be entitled (whether
contractual or under a severance plan, the WARN Act, any other applicable law,
or otherwise):
     (a) Death or Disability. If Employee’s employment is terminated by reason
of Employee’s death or Disability, the Company shall pay to Employee or
Employee’s legal representatives (i) within 30 days after the later to occur of
the Date of Termination or the effective date of the Release, a lump sum in cash
equal to the sum of Employee’s Annual Base Salary through the Date of
Termination to the extent not previously paid and any compensation previously
deferred by Employee (together with any accrued interest or earnings thereon)
(the “Accrued Obligations”); (ii) the amount of any Annual Bonus to which
Employee was entitled for the calendar year ending prior to the Date of
Termination to the extent not previously paid, which amount shall be paid at
such time as the Company pays other executives of the Company annual bonuses for
the prior calendar year (but in no event later than the fifteenth business day
after the Company publicly announces its earnings for such calendar year in a
press release); (iii) without duplication of any amount payable pursuant to
clause (ii) above, the amount of any Pro

8



--------------------------------------------------------------------------------



 



Rata Bonus, which shall be paid at such time as the Company pays the other
executives of the Company annual bonuses for the calendar year in which
Employee’s Date of Termination occurs (but in no event later than the fifteenth
business day after the Company publicly announces its earnings for such calendar
year in a press release); (iv) any amounts arising from Employee’s participation
in, or benefits under, any Investment Plan (the “Accrued Investments”), which
amounts shall be paid in accordance with the terms and conditions of such
Investment Plan; and (v) any amounts to which Employee or Employee’s spouse,
beneficiaries or estate are entitled from Employee’s participation in, or
benefits under, any Welfare Plan (“Accrued Welfare Benefits”), which amounts
shall be paid in accordance with the terms and conditions of such Welfare Plan.
Except as described in this Section 5(a), in the event of Employee’s termination
by reason of Employee’s death or Disability, Employee and Employee’s legal
representatives, as applicable, shall forfeit all rights to any other
compensation.
     (b) For Cause; Resignation by Employee Without Good Reason; Non-Renewal
Election by Employee. If the Company shall terminate Employee’s employment for
Cause or Employee resigns without Good Reason or Employee’s employment is
terminated due to a Non-Renewal election by Employee, the Company shall have no
further obligations to Employee other than the obligation for payment of:
          (i) the Accrued Obligations, which shall be payable within 30 days
after the later to occur of the Date of Termination or the effective date of the
Release;
          (ii) the amount of any Annual Bonus to which Employee was entitled for
the calendar year ending prior to the Date of Termination to the extent not
previously paid, which amount shall be payable at such time as the Company pays
other executive of the Company annual bonuses for the prior calendar year (but
in no event later than the fifteenth business day after the Company publicly
announces its earnings for such calendar year in a press release);
          (iii) the Accrued Investments, which amounts shall be paid in
accordance with the terms and conditions of the Investment Plans;
          (iv) the Accrued Welfare Benefits, which amounts shall be paid in
accordance with the terms and conditions of the Welfare Plans; and
          (v) without duplication of any amount payable pursuant to clause
(ii) above, solely in the case of a Non-Renewal by Employee or the Company, the
amount of any Pro Rata Bonus, which shall be paid at such time as the Company
pays the other executives of the Company annual bonuses for the calendar year in
which Employee’s Date of Termination occurs (but in no event later than the
fifteenth business day after the Company publicly announces its earnings for
such calendar year in a press release).
     Except as described in this Section 5(b), in the event of Employee’s
termination by the Company for Cause or by Employee without Good Reason or due
to a Non-Renewal election by Employee, Employee shall forfeit all rights to any
other compensation.
     (c) Without Cause; Resignation by Employee for Good Reason; Non-Renewal
Election by the Company. If the Company shall terminate Employee’s employment
without Cause (other than by reason of Employee’s death or Disability or a
Non-Renewal) or Employee resigns for

9



--------------------------------------------------------------------------------



 



Good Reason or Employee’s employment is terminated due to a Non-Renewal election
by the Company, then the Company shall pay or provide Employee:
          (i) within 30 days after the later to occur of the Date of Termination
or the effective date of the Release, a lump sum in cash equal to the aggregate
of the following amounts: (A) the Accrued Obligations and (B) the amount of any
Annual Bonus to which Employee was entitled for the calendar year ending prior
to the Date of Termination to the extent not previously paid;
          (ii) without duplication of any amount payable pursuant to clause
(i)(B) above, the amount of any Pro Rata Bonus, which shall be paid at such time
as the Company pays the other executives of the Company annual bonuses for the
calendar year in which Employee’s Date of Termination occurs (but in no event
later than the fifteenth business day after the Company publicly announces its
earnings for such calendar year in a press release);
          (iii) the Accrued Investments, which amounts shall be paid in
accordance with the terms and conditions of the Investment Plans;
          (iv) the Accrued Welfare Benefits, which amounts shall be paid in
accordance with the terms and conditions of the Welfare Plans;
          (v) the amount of Employee’s Annual Base Salary as of the Date of
Termination, which amount shall be paid in bi-weekly payments, in accordance
with the customary payroll practices of the Company, for the period from the
Date of Termination through the first anniversary of the Date of Termination
(such period, the “Severance Period”) in accordance with the customary payroll
practices for executive officers of the Company; provided, however, that
Employee shall be entitled to receive the amount payable pursuant to this
Section 5(c)(v) only so long as Employee has not breached the provisions of
Section 8, 9 or 10, at which time the Company’s payment obligations pursuant to
this Section 5(c)(v) shall immediately cease;
          (vi) if Employee is entitled on the Date of Termination to coverage
under the medical, prescription, and dental portions of the Welfare Plans,
continuation of such coverage for Employee and Employee’s dependents for a
period ending on the later to occur of (A) the first anniversary of the Date of
Termination or (B) the Employment Expiration Date, at the active employee cost
payable by Employee with respect to those costs paid by Employee prior to the
Date of Termination and whereby the balance of applicable premiums, as
determined by the Company, shall be paid by the Company, with income applicable
to such premiums imputed to Employee; provided, however, that this coverage will
count towards the depletion of any continued health care coverage rights that
Employee and Employee’s dependents may have pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”); provided, further,
however, that Employee’s or Employee’s dependents’ rights to continued health
care coverage pursuant to this Section 5(c)(vi) shall terminate at the time
Employee or Employee’s dependents become covered, as described in COBRA, under
another group health plan, and shall also terminate as of the date the Company
ceases to provide coverage to its senior executives generally under any such
Welfare Plan; and

10



--------------------------------------------------------------------------------



 



           (vii) notwithstanding the terms or conditions of any Award (as
defined in the Odyssey HealthCare, Inc. 2001 Equity-Based Compensation Plan),
Employee shall be entitled to exercise Employee’s Awards that are vested as of
the Date of Termination until the first anniversary of the Date of Termination
provided, however, that if the terms of the plan or agreement governing such
Award (other than the meaning of “Cause” and “Disability”) are more favorable to
Employee as to exercisability than the terms of this Section 5(c)(vii), then the
more favorable term(s) of such Award agreement or plan shall govern the
exercisability of such Award upon Employee’s termination.
     Except as described in this Section 5(c), in the event of Employee’s
termination by the Company without Cause or by Employee for Good Reason or due
to a Non-Renewal election by the Company, Employee shall forfeit all rights to
any other compensation.
6. Compensation Upon Employment Termination Occurring On or Within Two Years
After a Change in Control of the Company.
     (a) Compensation Upon Termination. After the occurrence of a Change in
Control of the Company and on or before the second anniversary of such Change in
Control, conditioned on the execution and delivery of a Release signed by
Employee or Employee’s legal representative pursuant to Section 7(f), Employee
shall be entitled to the following compensation from the Company upon the
termination of Employee’s employment during the Term, which shall be in lieu of
any other severance pay or employment benefits to which Employee might otherwise
be entitled (whether contractual or under a severance plan, the WARN Act, any
other applicable law, or otherwise):
          (i) Death or Disability. If Employee’s employment is terminated by
reason of Employee’s death or Disability, then Employee or Employee’s legal
representatives shall be entitled to the same compensation benefits from the
Company as set forth in Section 5(a) to which Employee would have been entitled
if the termination of Employee’s employment had occurred prior to the occurrence
of a Change in Control or after the second anniversary of such Change in
Control. Except as described in this Section 6(a)(i), Employee’s death or
Disability, Employee and Employee’s legal representatives, as applicable, shall
forfeit all rights to any other compensation.
          (ii) For Cause; Resignation by Employee Without Good Reason;
Non-Renewal Election by Employee. If the Company shall terminate Employee’s
employment for Cause or Employee resigns without Good Reason or Employee’s
employment is terminated due to a Non-Renewal election by Employee, then
Employee or Employee’s legal representatives shall be entitled to the same
compensation benefits from the Company as set forth in Section 5(b) to which
Employee would have been entitled if the termination of Employee’s employment
had occurred prior to the occurrence of a Change in Control or after the second
anniversary of such Change in Control. Except as described in this
Section 6(a)(ii), in the event of Employee’s termination by the Company for
Cause or by Employee without Good Reason or due to a Non-Renewal election by
Employee, Employee shall forfeit all rights to any other compensation.
          (iii) Without Cause; Resignation by Employee for Good Reason;
Non-Renewal Election by the Company. If the Company shall terminate Employee’s
employment without

11



--------------------------------------------------------------------------------



 




Cause (other than by reason of Employee’s death or Disability) or Employee
resigns for Good Reason or Employee’s employment is terminated due to a
Non-Renewal election by the Company, then the Company shall pay or provide
Employee:
               (A) within 30 days after the later to occur of the Date of
Termination or the effective date of the Release, a lump sum in cash equal to
the aggregate of the following amounts: (1) the Accrued Obligations and (2) the
amount of any Annual Bonus to which Employee was entitled for the calendar year
ending prior to the Date of Termination to the extent not previously paid;
               (B) the amount of any Pro Rata Bonus, which shall be paid at such
time as the Company pays the other executives of the Company annual bonuses for
the calendar year in which Employee’s Date of Termination occurs (but in no
event later than the fifteenth business day after the Company publicly announces
its earnings for such calendar year in a press release);
               (C) the Accrued Investments, which amounts shall be paid in
accordance with the terms and conditions of the Investment Plans;
               (D) the Accrued Welfare Benefits, which amounts shall be paid in
accordance with the terms and conditions of the Welfare Plans;
               (E) bi-weekly payments each of which are equal to 1/26th of the
highest Annual Base Salary to which Employee was entitled during the 24-month
period ending on the Date of Termination, payable in accordance with the
customary payroll practices of the Company, which payments shall continue from
the Date of Termination through the later to occur of (1) the first anniversary
of the Date of Termination or (2) the second anniversary of the date on which
the Change of Control was consummated (such period, the “Change of Control
Severance Period”); provided, however, that Employee shall be entitled to
receive the amount payable pursuant to this Section 6(a)(iii)(E) only so long as
Employee has not breached the provisions of Section 8, 9 or 10, at which time
the Company’s payment obligations pursuant to this Section 6(a)(iii)(E) shall
immediately cease; and
               (F) if Employee is entitled on the Date of Termination to
coverage under the medical, prescription, and dental portions of the Welfare
Plans, continuation of such coverage for Employee and Employee’s dependents for
a period ending on the later to occur of (1) the first anniversary of the Date
of Termination or (2) the Employment Expiration Date, at the active employee
cost payable by Employee with respect to those costs paid by Employee prior to
the Date of Termination and whereby the balance of applicable premiums, as
determined by the Company, shall be paid by the Company, with income applicable
to such premiums imputed to Employee; provided, however, that this coverage will
count towards the depletion of any continued health care coverage rights that
Employee and Employee’s dependents may have pursuant to COBRA; provided further,
however, that Employee’s or Employee’s dependents’ rights to continued health
care coverage pursuant to this Section 6(a)(iii)(F) shall terminate at the time
Employee or Employee’s dependents become covered, as described in COBRA, under
another group health plan, and shall also terminate as of the date the Company
ceases to provide coverage to its senior executives generally under any such
Welfare Plan; and

12



--------------------------------------------------------------------------------



 



               (G) notwithstanding the terms or conditions of any Award (as
defined in the Odyssey HealthCare, Inc. 2001 Equity-Based Compensation Plan),
Employee shall be entitled to exercise Employee’s Awards that are vested as of
the Date of Termination until the first anniversary of the Date of Termination
provided, however, that if the terms of the plan or agreement governing such
Award (other than the meaning of “Cause” and “Disability”) are more favorable to
Employee as to exercisability than the terms of this Section 6(a)(iii)(G), then
the more favorable term(s) of such Award agreement or plan shall govern the
exercisability of such Award upon Employee’s termination.
     Except as described in this Section 6(a)(iii), in the event of Employee’s
termination by the Company without Cause or by Employee for Good Reason or due
to a Non-Renewal election by the Company, Employee shall forfeit all rights to
any other compensation.
7. Other Provisions Relating to Termination.
     (a) Notice of Termination. Any termination by the Company for Cause or
without Cause or by reason of Employee’s Disability, or by Employee’s
resignation for Good Reason or without Good Reason, shall be communicated by
Notice of Termination to the other party hereto given in accordance with
Section 13(b). For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon and (ii) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Employee’s employment under the provision so indicated. The
failure by the Company or Employee to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Cause or Good Reason
shall not waive any right of the Company or Employee hereunder or preclude the
Company or Employee from asserting such fact or circumstance in enforcing the
Company’s or Employee’s rights hereunder.
     (b) Date of Termination. “Date of Termination” means (i) if Employee’s
employment is terminated by reason of Employee’s death, the date of Employee’s
death; (ii) if Employee’s employment is terminated by reason of Employee’s
Disability, the Disability Effective Date (provided that Employee shall not have
returned to perform, with or without reasonable accommodation, the essential
functions of Employee’s position on a full-time basis during such 30-day
period); (iii) if Employee’s employment is terminated by the Company without
Cause or by Employee for Good Reason or without Good Reason, then, subject to
Section 7(c), the date specified in the Notice of Termination (which date shall
be a date between the date that the Notice of Termination is given and 30 days
thereafter (inclusive)); (iv) if Employee’s employment is terminated by the
Company for Cause then, subject to Section 7(d), the date on which the Notice of
Termination is given; and (v) if Employee’s employment is terminated due to a
Non-Renewal election by Employee or the Company, the date on which the Term
expires.
     (c) Good Reason. Upon Employee’s learning of the occurrence of any event
described in the definition of Good Reason in Section 1(l), Employee may
terminate Employee’s employment hereunder for Good Reason within 60 days
thereafter by giving a Notice of Termination to the Company to that effect,
describing in reasonable detail the facts or circumstances giving rise to
Employee’s right to terminate Employee’s employment for Good Reason (and, if
applicable, the action required to cure same). If the effect of the occurrence
of the event described in Section

13



--------------------------------------------------------------------------------



 



1(l) may be cured, the Company shall have the opportunity to cure any such
effect for a period of 60 days following receipt of Employee’s Notice of
Termination. If within 60 days following the Company’s receipt of a Notice of
Termination for Good Reason the Company has not cured the facts or circumstances
giving rise to Employee’s right to terminate Employee’s employment for Good
Reason, then the termination by Employee for Good Reason shall be effective as
of the date specified in Employee’s Notice of Termination. If Employee does not
give a Notice of Termination to the Company within 60 days after learning of the
occurrence of an event giving rise to Good Reason, then this Agreement shall
remain in effect; provided, however, that the failure of Employee to terminate
this Agreement for Good Reason shall not be deemed a waiver of Employee’s right
to terminate Employee’s employment for Good Reason upon the occurrence of a
subsequent event described in Section 1(l) in accordance with the terms of this
Agreement. Notwithstanding the foregoing, the right of Employee to terminate
Employee’s employment for Good Reason under Section 4(d)(i) shall not limit the
Company’s right to terminate Employee’s employment for Cause under Section 4(c)
if Cause is determined to exist prior to the time Good Reason is determined to
exist.
     (d) Cause. Upon the Company learning of the occurrence of any event
described in Section 1(d), the Company may at any time terminate Employee’s
employment hereunder for Cause within 60 days thereafter by giving Employee a
Notice of Termination to that effect, describing in reasonable detail the facts
or circumstances giving rise to the Company’s right to terminate Employee’s
employment for Cause (and, if applicable, the action required to cure same). If
the Company does not give a Notice of Termination to Employee within 60 days
after learning of the occurrence of an event giving rise to Cause, then this
Agreement shall remain in effect; provided, however, that the failure of the
Company to terminate this Agreement for Cause shall not be deemed a waiver of
the Company’s right to terminate Employee’s employment for Cause upon the
occurrence of a subsequent event described in Section 1(d) in accordance with
the terms of this Agreement. Notwithstanding the foregoing, the right of the
Company to terminate Employee’s employment for Cause under Section 4(c) shall
not limit Employee’s right to resign for Good Reason under Section 4(d)(i) if
Good Reason is determined to exist prior to the time Cause is determined to
exist.
     (e) Full Settlement; Mitigation. In no event shall Employee be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to Employee under any of the provisions of this Agreement, and
such amounts shall not be reduced whether or not Employee obtains other
employment. The Company shall not be liable to Employee for any damages for
breach of this Agreement in addition to the amounts payable under Section 5 or 6
arising out of the termination of Employee’s employment prior to the end of the
Term. The Company shall be entitled to seek damages from Employee for any breach
of Section 8, 9 or 10 by Employee or for Employee’s criminal misconduct.
     (f) Release and Other Agreements. Notwithstanding any other provision in
this Agreement to the contrary, in consideration for receiving the severance
benefits described in (i) Sections 5(c)(v), 5(c)(vi) and 5(c)(vii) or (ii)
Sections 6(a)(iii)(E), 6(a)(iii)(F) and 6(a)(iii)(G), as the case may be,
Employee hereby agrees to execute (and not revoke) a release in substantially
the form attached hereto as Exhibit B (the “Release”). If Employee fails to
properly execute and deliver the Release (or revokes the Release), Employee
agrees that Employee shall not be entitled to receive such severance benefits.
Without limiting the foregoing, in consideration for

14



--------------------------------------------------------------------------------



 



receiving such severance benefits, upon any termination of Employee’s employment
(other than by reason of death), whether Employee’s employment is terminated by
Employee or by the Company, Employee hereby agrees to resign in writing, in form
and substance reasonably acceptable to the Company, from all officer and/or
director positions with the Company or any Subsidiary or Affiliate thereof,
effective on the Date of Termination. For purposes of this Agreement, the
Release and the resignation shall be considered to have been executed by
Employee if it is signed by Employee’s legal representative in the case of
Employee’s legal incompetence or on behalf of Employee’s estate in the case of
Employee’s death. Upon Employee’s execution and delivery of the Release, the
Company shall also promptly execute and deliver the Release.
8. Disclosure of, Access to and Entrustment of Confidential Information,
Business Opportunities and Business Goodwill. During the course of Employee’s
employment with the Company (including during the 180-day period following the
Effective Date), the Company shall disclose to Employee, or place Employee in a
position to have access to or develop, Confidential Information (as defined in
Section 9(a)(i)), and/or shall entrust Employee with business opportunities of
the Company, and/or shall place Employee in a position to develop business
goodwill on behalf of the Company. There is a need and desire on the part of the
Company and Employee to specify the parties’ rights and obligations with respect
to the ownership and protection of such Confidential Information, business
opportunities and goodwill. Accordingly, as a material inducement to the Company
to enter into this Agreement; in consideration for the compensation and other
benefits payable hereunder to Employee; to protect the Company’s Confidential
Information that has been and will be in the future disclosed or entrusted to
Employee (the disclosure of which by Employee in violation of this Agreement
would adversely affect the business goodwill of the Company), the business
goodwill of the Company that has been and will in the future be developed in
Employee and the business opportunities that have been and will in the future be
disclosed or entrusted to Employee by the Company; and for other good and
valuable consideration, Employee agrees to comply with, and be bound by,
Sections 9 and 10. As used in this Section 8, “Company” shall include the
Company and any of its Subsidiaries.
9. Confidential Information; Ownership of Property.
     (a) Obligations to Maintain Confidentiality.
          (i) Employee acknowledges that the Company has trade, business and
financial secrets and other confidential and proprietary information regarding
the Company and its business, in whatever form, tangible or intangible
(collectively, the “Confidential Information”), and that, during the course of
Employee’s employment with the Company (including during the 180-day period
following the Effective Date), Employee has received, shall receive or be placed
in a position to have access to or develop Confidential Information. Employee
further acknowledges and agrees that Employee’s use of Confidential Information
in the conduct of business on behalf of a competitor of the Company would
constitute unfair competition with the Company and would adversely affect the
business goodwill of the Company. Confidential Information includes sales
materials, technical information, processes and compilations of information,
records, specifications and information concerning customers, prospective
customers, customer and prospective customer lists, and information regarding

15



--------------------------------------------------------------------------------



 




methods of doing business. As defined herein, Confidential Information shall not
include information that is (i) obtained by Employee from a source other than
the Company or its Affiliates, which source is not under a duty of
non-disclosure in regard to such information or (ii) becomes generally available
to the public other than through disclosure by Employee in violation of the
provisions of this Agreement.
          (ii) Employee is aware of those policies implemented by the Company to
keep its Confidential Information secret, including those policies limiting the
disclosure of information on a need-to-know basis and requiring the keeping of
information in secure areas. Employee acknowledges that the Confidential
Information has been developed or acquired by the Company through the
expenditure of substantial time, effort and money and provides the Company with
an advantage over competitors who do not know or use such Confidential
Information.
          (iii) During and following Employee’s employment by the Company,
Employee shall hold in confidence and not directly or indirectly disclose, use
(for Employee’s commercial advantage or otherwise), copy, make lists of, or make
available to others any Confidential Information except in Employee’s good faith
performance of Employee’s duties to the Company as an executive of the Company
or to the extent authorized in writing by the Board or required by law or
compelled by legal process. Employee agrees to use reasonable efforts to give
the Company notice of any and all attempts to compel disclosure of any
Confidential Information, in such a manner so as to provide the Company with
written notice at least five days before disclosure or within three business
days after Employee is informed that such disclosure is being or shall be
compelled, whichever is earlier. Such written notice shall include a description
of the information to be disclosed, the court, government agency, or other forum
through which the disclosure is sought, and the date by which the information is
to be disclosed, and shall contain a copy of the subpoena, order or other
process used to compel disclosure.
          (iv) Employee further agrees not to use any Confidential Information
for the benefit of any person or entity other than the Company.
          (v) Employee agrees that all Confidential Information and other files,
documents, materials, records, notebooks, customer lists, business proposals,
contracts, agreements and other repositories containing information concerning
the Company or the business of the Company, in whatever form, tangible or
intangible (including all copies thereof), that Employee shall prepare, or use,
or be provided with as a result of Employee’s employment with the Company, shall
be and remain the sole property of the Company. Upon termination of Employee’s
employment hereunder, Employee agrees that all Confidential Information and
other files, documents, materials, records, notebooks, customer lists, business
proposals, contracts, agreements and other repositories containing information
concerning the Company or the business of the Company (including all copies
thereof) in Employee’s possession, custody or control, whether prepared by
Employee or others, shall remain with or be returned to the Company promptly
(within 48 hours) after the Date of Termination. The materials required to be
returned pursuant to this Section 9(a)(v) shall not include personal
correspondence or other personal property of Employee that does not relate to
the Company or the business of the Company.

16



--------------------------------------------------------------------------------



 



          (vi) Notwithstanding anything herein to the contrary, Employee may
disclose to any and all persons, without limitation of any kind, the U.S.
federal income tax treatment and tax structure of the transactions contemplated
in this Agreement and all materials of any kind (including opinions and other
tax analyses) that are provided to Employee relating to such tax treatment and
tax structure. For this purpose, “tax structure” is limited to facts relevant to
the U.S. federal income tax treatment of the transactions contemplated in this
Agreement and does not include information relating to the identity of the
parties hereto.
     (b) Ownership of Work Product.
          Employee acknowledges that all discoveries, concepts, ideas,
inventions, innovations, improvements, developments, methods, processes,
programs, designs, analyses, drawings, reports, patent applications,
copyrightable work and mask work (whether or not including any confidential
information) and all registrations or applications related thereto, all other
proprietary information and all similar or related information (whether or not
patentable) that relate to the Company’s or its Affiliates’ actual or
anticipated business, research and development, or existing or future products
or services and that are conceived, developed, contributed to, made, or reduced
to practice by Employee (either solely or jointly with others) while employed by
the Company (including any of the foregoing that constitutes any proprietary
information or records) (“Work Product”) belong to the Company or its
Affiliates, as applicable, and Employee hereby assigns, and agrees to assign,
all of the above Work Product to the Company or its Affiliates, as applicable.
Any copyrightable work prepared in whole or in part by Employee in the course of
Employee’s work for any of the foregoing entities shall be deemed a “work made
for hire” under the copyright laws, and the Company or its Affiliates, as
applicable, shall own all rights therein. To the extent that any such
copyrightable work is not a “work made for hire,” Employee hereby assigns and
agrees to assign to the Company all right, title, and interest, including
without limitation, copyright in and to such copyrightable work. Employee shall
promptly disclose such Work Product and copyrightable work to the Board and
perform all actions reasonably requested by the Board (whether during or after
the Term) to establish and confirm the Company’s or its Affiliates’, as
applicable, ownership (including, without limitation, assignments, consents,
powers of attorney, and other instruments).
          (c) As used in this Section 9 “Company” shall include the Company and
any of its Subsidiaries.
10. Non-Competition; Non-Solicitation; Non-Disparagement.
          (a) For the reasons and consideration specified in Section 8, Employee
hereby covenants and agrees that, during the Term of Non-Competition, Employee
shall not, directly or indirectly, individually or as an officer, director,
manager, employee, stockholder, consultant, contractor, partner, member, joint
venturer, agent, equity owner or in any capacity whatsoever:
          (i) own, engage in, manage, operate, join, control, be employed by,
provide Competing Services to, or participate in the ownership, management,
operation or control of or provision of Competing Services to, a Competing
Business operating in the Geographic Area;

17



--------------------------------------------------------------------------------



 



          (ii) knowingly recruit, hire, assist in hiring, attempt to hire, or
contact or solicit with respect to hiring any Person who, at any time during the
12 month period ending on the Date of Termination, was an employee of the
Company; provided, that Employee may hire any Person that served as an
administrative assistant or clerical employee at the time Employee’s employment
with the Company terminates;
          (iii) induce or attempt to induce any employee of the Company to
terminate, or in any way interfere with, the relationship between the Company
and any employee thereof; or
          (iv) induce or attempt to induce any customer, client, patient,
supplier, service provider, or other business relation of the Company in the
Geographic Area to cease doing business with the Company, or in any way
interfere with the relationship between the Company and any such Person.
          Notwithstanding the foregoing, the Company agrees that Employee may
own less than one percent of the outstanding voting securities of any publicly
traded company that is a Competing Business so long as Employee does not
otherwise participate in such competing business in any way prohibited by this
Section 10. This Section 10(a) shall not apply in the event Company breaches any
of its obligations under Section 5 or 6.
          (b) Employee shall not make any negative or disparaging comments
regarding the Company, its Subsidiaries or Affiliates or any of their respective
officers, directors, shareholders, partners, members, managers, agents or
employees (collectively, the “Representatives”), including regarding the
performance of the Company, its Subsidiaries or Affiliates, or otherwise take
any action that could reasonably be expected to adversely affect the Company,
its Subsidiaries or Affiliates or the personal or professional reputation of any
of their respective Representatives. Information required to be disclosed by
Employee pursuant to any applicable law, court order, subpoena, process or
governmental decree shall not constitute a violation or breach of this
Section 10(b); provided, that Employee delivers written notice of such required
disclosure to the Company promptly before making such disclosure if such notice
is not prohibited by applicable law, court order, subpoena, process or
governmental decree.
          (c) Employee acknowledges that the geographic boundaries, scope of
prohibited activities, and time duration of the preceding paragraphs in this
Section 10 (including the defined terms for “Competing Business,” “Geographic
Area,” and “Term of Non-Competition” set forth in Section 1) are reasonable in
nature and are no broader than are necessary to maintain the goodwill of the
Company and the confidentiality of its Confidential Information and to protect
the goodwill and other legitimate business interests of the Company, and also
that the enforcement of such covenants would not cause Employee any undue
hardship or unreasonably interfere with Employee’s ability to earn a livelihood.
If Employee violates the covenants and restrictions in this Section 10 and the
Company brings legal action for injunctive or other equitable relief, Employee
agrees that the Company shall not be deprived of the benefit of the full period
of the restrictive covenant, as a result of the time involved in obtaining such
relief. Accordingly, Employee agrees that the provisions in Section 10(a) shall
have a duration determined pursuant to Section 10(a), computed from the date the
legal or equitable relief is granted.

18



--------------------------------------------------------------------------------



 



          (d) If any court in any jurisdiction determines that any portion of
this Section 10 (including the defined terms for “Competing Business,”
“Geographic Area,” and “Term of Non-Competition” set forth in Section 1) is
invalid or unenforceable within such jurisdiction under circumstances then
existing, the remainder of this Section 10 (including the defined terms for
“Competing Business,” “Geographic Area,” and “Term of Non-Competition” set forth
in Section 1) shall not thereby be affected and shall be given full effect
without regard to the invalid or unenforceable provisions. If any court in any
jurisdiction construes any of the provisions of this Section 10 (including the
defined terms for “Competing Business,” “Geographic Area,” and “Term of
Non-Competition” set forth in Section 1) to be invalid or unenforceable within
such jurisdiction under circumstances then existing, because of the duration,
scope or geographical area of such provision, such court shall be required to
substitute the maximum duration, scope or geographical area reasonable under
such circumstances within such jurisdiction for the stated period, scope or area
with respect to such jurisdiction and such court shall be allowed to revise the
restrictions contained herein to cover the maximum duration, scope and area
permitted by law, and to enforce such provision as so revised.
          (e) As used in this Section 10 (and the defined terms for “Competing
Business,” “Geographic Area,” and “Term of Non-Competition” set forth in
Section 1), “Company” shall include the Company and any of its Subsidiaries.
11. Successors; Binding Agreement.
          (a) This Agreement is personal to Employee and shall not be assignable
by Employee otherwise than by will or the by laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by Employee’s
personal and legal representatives, executors, administrators, heirs,
distributes, devisees and legatees.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
          (c) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, sale of assets or otherwise) to
all or substantially all of the business and/or assets of the Company, by a
written agreement in form and substance reasonably satisfactory to Employee, to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle Employee to compensation from the Company in the
same amount and on the same terms as Employee would be entitled to pursuant to
Section 6 if Employee terminated Employee’s employment for Good Reason after,
but before the second anniversary of, the occurrence of a Change in Control,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination. As
used in this Agreement and after any such succession, “Company” shall mean the
Company as hereinbefore defined and any successor and/or assigns as aforesaid
which assumes and agrees to perform this Agreement by operation of law, or
otherwise.

19



--------------------------------------------------------------------------------



 



12. Effect of Agreement on Plans and Agreements Governing Awards.
Notwithstanding anything to the contrary contained in any plan or agreement
governing an Award granted to Employee prior to, on or after the date of this
Agreement, the respective meanings of “Cause” and “disability” as used in any
such plans or agreements shall have the meaning ascribed to such terms by this
Agreement for purposes of giving effect to such Awards on and after the date of
this Agreement.
13. Miscellaneous.
     (a) Construction. This Agreement shall be deemed drafted equally by both
the parties. Its language shall be construed as a whole and according to its
fair meaning. Any presumption or principle that the language is to be construed
against any party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, sections, subsections or clauses are to
those parts of this Agreement, unless the context clearly indicates to the
contrary. Also, unless the context clearly indicates to the contrary, (i) the
plural includes the singular and the singular includes the plural; (ii) “and”
and “or” are each used both conjunctively and disjunctively; (iii) “any,” “all,”
“each,” or “every” means “any and all”, and “each and every”; (iv) “includes”
and “including” are each “without limitation”; (v) “herein,” “hereof,”
“hereunder” and other similar compounds of the word “here” refer to the entire
Agreement and not to any particular paragraph, subparagraph, section or
subsection; and (vi) all pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular or plural as the identity of
the entities or persons referred to may require.
     (b) Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

         
 
  if to Employee:   if to the Company:
 
       
 
  Woodrin Grossman   Odyssey HealthCare, Inc.
 
  4900 Riverbend Drive   717 North Harwood, Suite 1500
 
  Fort Worth, Texas 76109   Dallas, Texas 75201
 
      Attn: General Counsel
 
       
 
      with a copy to:
 
       
 
      P. Gregory Hidalgo
 
      Vinson & Elkins L.L.P.
 
      3700 Trammell Crow Center
 
      2001 Ross Avenue
 
      Dallas, Texas 75201

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

20



--------------------------------------------------------------------------------



 



     (c) Severability. Except as otherwise provided in Section 10(d), if any
provision of this Agreement is held to be illegal, invalid or unenforceable
under present or future laws effective during the term of this Agreement, such
provision shall be fully severable; this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a portion of this Agreement; and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, except as otherwise provided in Section 10(d), in lieu
of such illegal, invalid or unenforceable provision there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.
     (d) Withholding. The Company may withhold from any amounts payable under
this Agreement such Federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
     (e) No Waiver. Except as expressly set forth in this Agreement, no waiver
by either party at any time of any breach by the other party of, or compliance
with, any condition or provision of this Agreement to be performed by the other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at any time.
     (f) Equitable and Other Relief. Employee acknowledges that money damages
would be both incalculable and an insufficient remedy for a breach of
Sections 8, 9 or 10 by Employee and that any such breach would cause the Company
irreparable harm. Accordingly, the Company, in addition to any other remedies at
law or in equity it may have, shall be entitled, without the requirement of
posting of bond or other security, to equitable relief, including injunctive
relief and specific performance, in connection with a breach of Sections 8, 9 or
10 by Employee. The parties agree that the only circumstances in which disputes
between them will not be subject exclusively to arbitration pursuant to the
provisions in Section 13(h) are in connection with a breach of Sections 8, 9 or
10 by Employee. If the Company files a pleading with a court seeking immediate
injunctive relief and this pleading is challenged by Employee and injunctive
relief sought is not awarded, the Company shall pay all of Employee’s costs and
attorneys’ fees. The parties consent to venue in Dallas County, Texas and to the
exclusive jurisdiction of competent state courts or federal courts in the state
or district in Dallas County, Texas for all litigation which may be brought,
subject to the requirement for arbitration in Section 13(h), with respect to the
terms of, and the transactions and relationships contemplated by, this
Agreement. The parties further consent to the non-exclusive jurisdiction of any
state court located within a district which encompasses assets of a party
against which a judgment has been rendered for the enforcement of such judgment
or award against the assets of such party.
     (g) Entire Agreement. The provisions of this Agreement constitute the
entire and complete understanding and agreement between the parties with respect
to the subject matter hereof, and supersede all prior and contemporaneous oral
and written agreements, representations and understandings of the parties, which
are hereby terminated. Employee and the Company acknowledge and represent that
there are no other promises, terms, conditions or representations (or written)
regarding any matter relevant hereto.

21



--------------------------------------------------------------------------------



 



     (h) Arbitration. Except as otherwise provided in Section 13(f), in the
event any claim, demand, cause of action, dispute, controversy or other matter
in question (“Claim”) arises out of this Agreement (or its termination) or
Employee’s employment (or termination of employment) by the Company or its
Subsidiaries, then, upon the written request of Employee or the Company, such
dispute or controversy will be submitted to binding arbitration. Any arbitration
will be conducted in accordance with the Federal Arbitration Act (“FAA”) and, to
the extent an issue is not addressed by the FAA or the FAA does not apply, with
the then-current National Rules for the Resolution of Employment Disputes of the
American Arbitration Association (“AAA”) or other rules of the AAA as applicable
to the claims asserted. The results of arbitration will be binding and
conclusive on the parties hereto. All parties agree that venue for arbitration
will be in Dallas County, Texas. If Employee is the prevailing party, then
Employee will be entitled to reimbursement by the Company for reasonable
attorneys fees, reasonable costs and other reasonable expenses pertaining to the
arbitration. All proceedings conducted pursuant to this Section 13(h) will be
kept confidential by all parties. THE ARBITRATORS SHALL HAVE NO AUTHORITY TO
AWARD PUNITIVE DAMAGES UNDER ANY CIRCUMSTANCES (WHETHER IT BE EXEMPLARY DAMAGES,
TREBLE DAMAGES, OR ANY OTHER PENALTY OR PUNITIVE TYPE OF DAMAGES). REGARDLESS OF
WHETHER SUCH DAMAGES MAY BE AVAILABLE UNDER TEXAS LAW, EMPLOYEE AND THE COMPANY
EACH HEREBY WAIVE THE RIGHT, IF ANY, TO RECOVER PUNITIVE DAMAGES IN CONNECTION
WITH ANY CLAIMS. EMPLOYEE AND THE COMPANY ACKNOWLEDGE THAT BY SIGNING THIS
AGREEMENT EMPLOYEE AND THE COMPANY ARE WAIVING ANY RIGHT THAT EMPLOYEE OR THE
COMPANY MAY HAVE TO A JURY TRIAL OR, OTHER THAN AS EXPRESSLY PROVIDED BY SECTION
13(f), A TRIAL BEFORE A JUDGE IN CONNECTION WITH, OR RELATING TO, A CLAIM.
     (i) Attorney Fees. The prevailing party in any dispute or controversy under
or in connection with this Agreement shall be entitled to reimbursement from the
non-prevailing party for all costs and reasonable legal fees incurred by such
prevailing party.
     (j) Survival. Sections 1 and 4 through 13 of this Agreement shall survive
the termination of this Agreement.
     (k) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO PRINCIPLES
OF CONFLICT OF LAWS OF TEXAS OR ANY OTHER JURISDICTION, AND, WHERE APPLICABLE,
THE LAWS OF THE UNITED STATES.
     (l) Amendments. This Agreement may not be amended or modified at any time
except by a written instrument approved by the Board and executed by the Company
and Employee.
     (m) Employee Acknowledgement. Employee acknowledges that Employee has read
and understands this Agreement, is fully aware of its legal effect, has not
acted in reliance upon any representatives or promises made by the Company other
than those contained in writing herein, and has entered into this Agreement
freely based on Employee’s own judgment.

22



--------------------------------------------------------------------------------



 



     (n) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument. Any counterpart of this Agreement
that has attached to it separate signature pages which together contain the
signature of all parties hereto shall for all purposes be deemed a fully
executed original. Facsimile signatures shall constitute original signatures.
[SIGNATURE PAGE FOLLOWS]

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the date and year first above written.

            COMPANY:


ODYSSEY HEALTHCARE, INC.
a Delaware corporation
      By:   /s/ Robert A. Lefton         Robert A. Lefton, President and Chief 
      Executive Officer        EMPLOYEE:
      /s/ Woodrin Grossman       Woodrin Grossman           

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

 